CELEBREZZE, Circuit Judge.
These appeals represent another installment of an already lengthy serial: “The Desegregation of the Memphis Public School System.” The initial chapter of this story was written in 1960 when Plaintiffs first sought to apply the principles of Brown v. Board of Education, 347 U.S. 483, 74 S.Ct. 686, 98 L.Ed. 873 (1954) [Brown I] and 349 U. S. 294, 75 S.Ct. 753, 99 L.Ed. 1083 (1955) [Brown 77] to Memphis’ de jure segregated school system. Since that time various aspects of this desegregation suit have been before the United States District Court for the Western District of Tennessee, this Court and the United States Supreme Court.
Most recently, pursuant to our remand (444 F.2d 1179 [1971]) the District Court has reconsidered its previously adopted desegregation plans in light of the principles announced by the Su*892preme Court in Swann v. CharlotteMeeklenburg Board of Education, 402 U.S. 1, 91 S.Ct. 1267, 28 L.Ed.2d 554 (1971), and its companion cases: Davis v. Board of School Commissioners of Mobile County, 402 U.S. 38, 91 S.Ct. 1289, 28 L.Ed.2d 577 (1971); North Carolina State Board of Education v. Swann, 402 U.S. 43, 91 S.Ct. 1284, 28 L.Ed.2d 586 (1971); McDaniel v. Barresi, 402 U.S. 39, 91 S.Ct. 1287, 28 L.Ed.2d 582 (1971); Moore v. Charlotte-Mecklenburg Board of Education, 402 U.S. 47, 91 S.Ct. 1292, 28 L.Ed.2d 590 (1971). As a result of this reassessment the District Court determined that more intensified desegregation efforts were required in Memphis. In April, 1972, after holding extensive hearings, the District Court ordered into effect a new plan which would, for the first time in the history of this suit, require the transportation of children as part of an effort to eliminate “root and branch” the vestiges of the dual school system in Memphis. The plan is to be operational by the start of the 1972-73 school year.
Both defendants and plaintiffs have appealed from this latest order of the District Court. This Court granted a stay of that order pending our decision in the cases. Mindful of the need for speedy implementation of appropriate desegregation orders,1 however, we also granted expedited hearings in connection with such appeals. Northcross v. Board of Education of Memphis City Schools, 463 F.2d 329 (Cir., decided June 2, 1972; rehearing en banc denied, July 5, 1972.)
In its appeal, the defendant school board asserts that it has achieved the constitutionally required unitary school system or will shortly attain such unitary system as a result of minor changes to be effected in its student assignment plans. The School Board therefore asserts that the new plan adopted by the District Court in April, for September, 1972 implementation, imposes an unnecessary burden upon it and the school children within its system. It also contends that the busing ordered by the District Court “is wrong” because such busing is harmful to the interests which the Board asserts Brown I and Brown II sought to further.
In their appeal from the District Court’s order the plaintiffs complain that the new plan adopted by the District Court does not meet the requirement of Green v. County School Board of New Kent County, 391 U.S. 430, 439, 88 S.Ct. 1689 (1968), that any desegregation plan adopted be one which “promises realistically to work, now.” (emphasis in the original).
The Memphis school system is one of the largest in the nation. When this suit was begun in 1960 the schools of the system were segregated by law despite the Supreme Court’s rulings in Brown I and Brown II, handed down years earlier. As a result of decisions handed down by the federal courts in connection with this suit the School Board adopted several plans for the desegregation of the Memphis schools in the period subsequent to 1960. The effectiveness of these plans can be gauged by a quick look at the “vital statistics” of the Memphis system as it now exists.
In the 1971-72 school year some 145,581 students attended classes within the school district. Of these children 53.6% were black and 46.4% were white. The School Board operated 162 schools in that year. In 128 of these schools, students of one race comprised 90% or more of the schools’ total enrollment, despite the near equality in the number of black and white children in the system as a whole. 47 schools (29% of the total) had student populations which were entirely black or white.
The present racial distribution has been the result of an assignment plan *893essentially based on geographic zoning and the “neighborhood school” concept. Such assignment plan became fully operational in 1966 whén overt assignment by race was finally abandoned with respect to all grades. The attendance zones have been modified several times since 1964 by court order in an effort to increase the degree of integration which could be achieved within the system. During this past year minority to majority transfers within the system were prohibited.
It is the defendant School Board’s contention that notwithstanding the fact that some 79% of its schools have an essentially monolithic racial structure it has satisfactorily cured the violation of law involved in its past de jure segregation and has, in fact, established a unitary system. We cannot accept this contention.
As recently as 1970 the Supreme Court affirmed the District Court in its finding that Memphis was not a unitary school system. Northcross v. Board of Education of the Memphis City Schools, 397 U.S. 232, 235, 90 S.Ct. 891, 25 L.Ed.2d 246 (1970). While additional faculty integration has occurred since the date of that decision the continued pattern of racial separation with respect to student assignment convinces us, as it did the District Court, that the dual system has not yet been eliminated in Memphis.
We recognize, of course, the Supreme Court’s caution that the existence of “some small number of one-race or virtually one-race, schools within a district is not in and o'f itself the mark of a system that still practices segregation by law.” Swann v. Charlotte-Meeklenburg Board of Education, 402 U.S. 1, 26, 91 S.Ct. 1267, 1281, 28 L.Ed.2d 554 (1971). We cannot believe that this language, — • obviously designed to ensure that tolerances are allowed for practical problems of desegregation where an otherwise effective plan for dismantlement of the dual system has been adopted — was intended to blind the courts to the simple reality that a formerly de jure segregated system has not dismantled its dual system when 87% of its black students still attend one-race schools.
Even were we to assume that the existence of the large number of one-race schools in this case is not a per se indication that the Memphis Board has failed to eliminate its dual system, there is still a presumption that such is the case under Swann, 402 U.S. 1, 26, 91 S. Ct. 1267. To overcome this presumption according to the Supreme Court, the School Board would have to demonstrate that at the very least its remaining one-race schools are not in any way the product of its past or present discriminatory conduct. It is clear that the School Board has not met that burden in this case.
The Board maintains that the present one-race schools are attributable to the pattern of residential segregation within the Memphis area. Evidence taken at a 1971 hearing held with regard to this matter demonstrated, however, that through a pattern of school location decisions, selective construction and systematic over and under utilization of school buildings the racially neutral geographic zone assignments formulated with court approval have been undermined and made to serve the cause of continued segregation in Memphis. The District Court found that such conduct by the School Board, continuing up until the time of the 1971 hearing itself had contributed “to the establishment of the present large number of one race schools . ” Our independent review of the evidence leads us to conclude that the District Court’s findings were not clearly erroneous, and in fact, represent an accurate and realistic view of the factors responsible for the present racial pattern in the Memphis City schools.
It is thus clear that far from having achieved a unitary school system the Board has helped to perpetuate the old dual system.2 Under these cireum*894stances there can be no doubt that the District Court was under an obligation to order the adoption of a plan providing for further desegregation. Since many of the one-race schools are clearly the result of discriminatory actions of the School Board there can be no doubt that under any interpretation of Swann the elimination of such schools must be one of the objectives of any appropriate desegregation plan.
In adopting such plan the District Court was not bound to employ a system which merely would be racially neutral in operation. “The objective is to dismantle the dual system,” Swann, 402 U.S. 1, 28, 91 S.Ct. 1267, 1282, and “[t]he measure of any desegregation plan is its effectiveness.” Davis v. School Commissioners of Mobile County, 402 U.S. 33, 37, 91 S.Ct. 1289, 1292 (1971). Given such a measure:
“Racially neutral” assignment plans proposed by school authorities to a district court may be inadequate; such plans may fail to counteract the continuing effects of past school segregation resulting from discriminatory location of school sites or distortion of school size in order to achieve or maintain an artificial racial separation. When school authorities present a district court with a “loaded game board”, affirmative action in the form of remedial altering of attendance zones is proper to achieve truly nondiseriminatory assignments. In short, an assignment plan is not acceptable simply because it appears to be neutral. Swann, supra 402 U.S. at 28, 91 S.Ct. at 1282.
Recognizing the applicability of these comments to the Memphis situation the District Court went beyond the mere gesture of requiring that future construction, location and utilization decisions be truly neutral. It required affirmative action including pairing, the alteration of some zone lines and the transportation of school children to counter the observed — and the unobservable — results of past School Board enforced segregation.
The School Board does not contest the fact that any further substantial desegregation cannot be accomplished without the transportation of school children; nor, as discussed in the preceding paragraphs is there any reason to believe that such further desegregation is not required. Nevertheless the School Board opposes the use of busing in this case. Its position is simple; the use of compulsory busing for desegregation purposes is unwise and counterproductive. In short, the School Board argues, busing for the purposes of desegregation “is wrong.” 3
The Supreme Court has, of course, come to the opposite conclusion in a recent unanimous decision, holding that “bus transportation” is one “tool of desegregation” which school authorities may be required to use. Swann, supra, 402 U.S. 1, 30, 91 S.Ct. 1267.” Recognizing this to be the holding of Swann, Defendants nevertheless suggest that we come to a contrary conclusion on the basis of a single piece, of much criticized sociological research,4 the conclusions of which are, by its own terms, inapplicable to the Southern school pattern.5 It would be presumptuous in the extreme for us to refuse to follow a Supreme Court decision on the basis of such meager evidence. Swann is controlling and requires us to sanction the use of bus transportation as a tool of desegregation when, as here, such busing is necessary to accomplish the dismantling of the dual system and its use does not pose intolerable practical problems.
*895With respect to this latter point we note that the most serious practical problem which busing commonly presents — that of requiring children to spend an excessive amount of time on the buses — is not a factor in this case. Under the plan adopted by the District Court the maximum time to be spent on the buses by any child is 34 minutes— slightly less than the maximum time involved in the Swann case and there found acceptable. See 402 U.S. at 30, 91 S.Ct. 1267.
The only other practical problem which has been raised by the School Board is its lack of familiarity with the administration of a transportation program. It is true that while the Board has used buses in recently annexed areas pending the construction of new schools, it has not used them on a regular basis within the school system proper. This lack of experience, while perhaps a factor of marginal significance to be considered in creating a timetable for implementation of any busing program surely cannot be allowed to bar entirely the use of such program where busing is the only effective means of accomplishing the Constitutionally required job of desegregation.
Under the circumstances of this case we believe Defendants’ objections to the implementation of the plan adopted by the District Court are without merit.
Plaintiffs too have objected to the District Court’s overall decision, however. They assert that the District Court erred in rejecting plans which could have provided for more desegregation faster. Plaintiffs point out that the present plan will still leave 80 of Defendant’s 162 schools in the one-race status at the close of the ’72-73 school year. They contest the accuracy of the District Court’s finding that the more effective plans submitted to it would prove impractical. At the same time Plaintiffs raise these objections, however, they acknowledge that at this late date no more effective desegregation plan could be implemented for the beginning of the 1972-73 school year. Since they also recognize that the District Judge accepted the need for further desegregation in the future they request only that this Court direct the District Court to prepare a timetable for further desegregation. We believe such request is reasonable. It will allow the implementation of the present plan unimpeded by procedural wrangles, while providing an opportunity for the District Court to arrive at a final plan which is effective, “feasible and pedagogically sound.” See Robinson v. Shelby County Board of Education, 442 F.2d 255, 258 (6th Cir. 1971). (Opinion of McCree, Judge.)
Accordingly we affirm the order of the District Court in its entirety, but with the additional instruction that it prepare a definite timetable providing for the establishment of a fully unitary school system in the minimum time required to devise and implement the necessary desegregation plan.
Upon entry of this decision the stay heretofore granted by this Court shall be dissolved and the order of the District Court implemented forthwith.

. See Alexander v. Holmes County Board of Education, 396 U.S. 19, 90 S.Ct. 29, 24 L.Ed.2d 19 (1969) 4: Carter v. West Feliciana Parish School Board, 396 U.S. 226, 90 S.Ct. 518, 24 L.Ed.2d 549 (1969) ; cf. Green v. County School Board of New Kent County, 391 U.S. 430, 438-439, 442, 88 S.Ct. 1689, 20 L.Ed.2d 716 (1968).


. We, like the Supreme Court in Swann, find no need to consider the relevance of discriminatory actions by other state agencies insofar as they may have af*894feeted the pattern of student assignment in the public schools. See 402 U.S. at 22-23, 91 S.Ct. 1267.


. Defendants-Appellees’ reply brief in No. 72-1631 at p. 2.


. Armor, “The Evidence on Busing”, The Public Interest, p. 91 (Summer, 1972). The publication plans to print the scholarly critiques of the article in its next issue, according to the preface to the piece.


. Armor, supra, n. 3 at 123.